Title: To the Commissary of Clothing from the State of Virginia, 30 July 1778
From: Hamilton, Alexander
To: Commissary of Clothing from the State of Virginia


Head Quarters WhitePlains [New York] July 30th. 1778
Sir,
His Excellency is informed, that there is a quantity of state-cloathing coming on under your direction for the use of the Virginia troops. It has been hinted to him that measures are taking to get particular regiments fully supplied to the disadvantage of others, which certainly would be altogether inequitable and improper. He desires you will make a point whatever partial applications may be made, to observe one general equal rule in distributing the Cloathing, that every regiment may have a due proportion according to its numbers and wants. This, with proper care you will have it in your power to effect and justice and the good of the service essentially demand the most exact adherence to it.
I am Sir Your most Obedt serv
Alex Hamilton   Aide De Camp
